UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission file Number0-18490 K•SWISS INC. (Exact name of registrant as specified in its charter) Delaware 95-4265988 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 31248 Oak Crest Drive, Westlake Village, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (818) 706-5100 Securities registered pursuant to Section 12(b) of the Act: Title of each Class Name of each exchange on which registered Class A Common Stock, par value $0.01 per share NASDAQ Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [X]Yes[]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] Yes[X]No Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrantwas required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X]Yes []No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). []Yes[X]No The aggregate market value of the Class A Common Stock of the Registrant held by non-affiliates of the Registrant as of June30, 2012, the last business day of the Registrant’s most recently completed second fiscal quarter, based on the closing price of the Class A Common Stock on the Nasdaq Global Select Market on such date was $83,822,449. The number of shares of the Registrant’s Class A Common Stock outstanding at February 26, 2013 was 27,567,971 shares.The number of shares of the Registrant’s Class B Common Stock outstanding at February 26, 2013 was 8,039,524 shares. K·SWISS INC. INDEX TO ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 Caption Page PART I Item1. Business 3 Item1A. Risk Factors 12 Item1B. Unresolved Staff Comments 20 Item2. Properties 20 Item3. Legal Proceedings 21 Item4. Mine Safety Disclosures 21 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item6. Selected Financial Data 24 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item7A. Quantitative and Qualitative Disclosures About Market Risk 40 Item8. Financial Statements and Supplementary Data 40 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 74 Item9A. Controls and Procedures 74 Item9B. Other Information 74 PART III Item 10. Directors, Executive Officers and Corporate Governance 74 Item 11. Executive Compensation 81 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 90 Item 13. Certain Relationships and Related Transactions, and Director Independence 92 Item 14. Principal Accounting Fees and Services 94 PART IV Item 15. Exhibits and Financial Statement Schedules 96 SIGNATURES 2 PART I Item 1.Business Company History and General Strategy K•Swiss Inc. designs, develops and markets an array of footwear, apparel and accessories for athletic, high performance sports and fitness activities and casual wear under the K•Swiss brand.Since July 2008, we also design, develop and market footwear for adventurers for all terrains under the Palladium brand.Revenues by brand for the years ended December 31, 2012, 2011 and 2010 are as follows (in thousands): K•Swiss brand $ $ $ Palladium brand Total revenue $ $ $ K•Swiss was founded in 1966 by two Swiss brothers, who introduced one of the first leather tennis shoes in the United States.The shoe, the K•Swiss “Classic,” has remained relatively unchanged from its original design, and accounts for a significant portion of our sales.The Classic has evolved from a high-performance shoe into a casual, lifestyle shoe.In our marketing, we have consistently emphasized our commitment to produce products of high quality and enduring style and we plan to continue to emphasize the high quality and classic design of our products as we introduce new models of athletic footwear. On December 30, 1986, K•Swiss was purchased by an investment group led by our current Chairman of the Board and President, Steven Nichols.Thereafter we recruited experienced management and reduced manufacturing costs by increasing offshore production and entering into new, lower cost purchasing arrangements.Our products are manufactured to our specifications by overseas suppliers predominately in Asia, including the People’s Republic of China (“China”), Thailand, Vietnam and Indonesia.In June 1991 and September 1992, we established operations in Taiwan and Europe, respectively, to broaden our distribution on a global scale. In July 2008, we purchased a 57% equity interest in Palladium for a total purchase price of €5,350,000, or $8,448,000 (including a loan of €3,650,000, or $5,764,000).In June 2009, we purchased the remaining 43% equity interest in Palladium for €5,000,000, or $7,034,000, plus a variable future purchase price, i.e. the Contingent Purchase Price (“CPP”), the terms of which were amended in May 2010.In May 2010, we revised the terms of the remaining future purchase price to be equal to the net present value of €3,000,000 plus up to €500,000 based on an amount calculated in accordance with a formula driven by Palladium’s EBITDA for the twelve months ended December 31, 2012.In July 2012, we revised the terms of the remaining future purchase price to be equal to the net present value of €1,500,000 plus up to €500,000 based on an amount calculated in accordance with a formula driven by Palladium’s EBITDA for the twelve months ended December 31, 2012 and made a payment of €1,443,000 or $1,776,000.The €500,000 CPP was determined each quarter based on the current quarter’s projection of Palladium’s EBITDA for the twelve months ended December 31 of the current year.Excluding the initial recognition of the CPP, any change in CPP was based on the change in net present value of the €1,500,000 and the current quarter’s EBITDA projection, and was recognized as interest income or interest expense during the current quarter.The fair value of the CPP at December 31, 2012 was €2,000,000, or $2,644,000, and is payable in 2013. In July 2010, we entered into a Membership Interest Purchase Agreement with Form Athletics, LLC (“Form Athletics”) and its Members to purchase Form Athletics for $1,600,000 in cash and additional cash consideration to certain Members of Form Athletics in an amount equal to Form Athletics’ EBITDA for the twelve months ended December 31, 2012 (“Form CPP”).During 2011, we decided to no longer pursue operating in this line of business and recognized impairment losses of $3,689,000 on the Form Athletics goodwill and trademark and reversed the Form CPP liability of $2,110,000.Operations of the Form Athletics brand have been accounted for and presented as a discontinued operation in the accompanying financial information. On January 16, 2013, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) with E-Land World Limited, a corporation organized under the laws of the Republic of Korea (“Parent” or “E-Land”), Ian Acquisition Sub, Inc., a Delaware corporation and an indirect wholly-owned subsidiary of Parent (“Merger Sub”), pursuant to which Merger Sub will be merged with and into the Company, with the Company surviving as an indirect wholly-owned subsidiary of Parent (the “Merger”).Subject to the terms and conditions of the Merger Agreement, at the effective time of the Merger, each outstanding share of the Company’s Class A Common Stock and Class B Common Stock will be converted into the right to receive $4.75 in cash, without interest.Consummation of the Merger is subject to approval of the Merger by 80% of the Company’s voting power, and other customary closing conditions, including expiration or termination of the Hart-Scott-Rodino regulatory waiting period, expiration or termination of the relevant waiting period under the Korean Monopoly Regulation and Fair Trade Act (or approval of the business combination report filed thereunder by the Korean Fair Trade Commission), and the absence of any court order or other legal restraint prohibiting the Merger.The Merger is expected to close in the second quarter of 2013. 3 The discussion during the remainder of this Item 1 presents key information on our two brands separately.The discussion relating to distribution, futures orders, trademarks and patents, and employees is presented on a Company-wide basis. K•Swiss Inc. is a corporation that was organized under the laws of the State of Delaware on April 16, 1990.The Company is successor in interest to K•Swiss Inc., a Massachusetts corporation, which in turn was successor in interest to K•Swiss Inc., a California corporation.Unless the context otherwise indicates, the terms “we,” “us,” “K•Swiss” and the “Company” as used herein refers to K•Swiss Inc. and its wholly-owned subsidiaries. K•Swiss Brand The following discussion relates solely to the K•Swiss brand. Products Footwear Our primary product is footwear.Our footwear products are classified into two product categories: lifestyle and performance. Our lifestyle category emphasizes the Classic and its derivatives.The lifestyle category evolved from a shoe called the Classic, which was originally developed in 1966 as a high-performance tennis shoe.Since that time, the Classic has become a popular casual shoe.The upper of the Classic includes only three separate pieces of leather, which allows for a relatively simple manufacturing process and yields a product with few seams.This simple construction improves the shoe’s comfort, fit and durability.We have from time to time incorporated certain technical advances in materials and construction, but the Classic has remained relatively unchanged in style since 1966, and continues to be the Company’s single most important product.In 2000, we successfully launched the Classic Luxury Edition and in 2009, we re-mastered and re-launched the original Classic, which is currently sold in the market today.In the third quarter of 2012, we introduced the Clean Classic, which is a sleeker version of the Classic without stripes and D-rings. Our performance category emphasizes performance running, as well as tennis and training.In 2008, we entered the performance running segment with an emphasis on performance innovation.In 2009, we entered into a three year agreement to be the Official Run Course Sponsor (for footwear and apparel) of certain Ironman events which expired on December 31, 2012.In 2010 and 2011, we were the Presenting Sponsor of the Los Angeles Marathon. Within each product category we have certain styles designated as core products.Our core products offer style continuity and often include on-going improvement.We believe our core product program is a critical factor in attempting to achieve our goal of becoming the “retailers’ most profitable vendor.”The core program tends to minimize retailers’ markdowns and maximizes the effectiveness of marketing expenditures because of longer product life cycles. Revenues, by product category, for the years ended December 31, 2012, 2011 and 2010, are as follows (dollar amounts in thousands).Most styles within the lifestyle and performance categories are offered in men’s (approximately 65% of 2012 revenues), women’s (approximately 25% of 2012 revenues) and children’s (approximately 10% of 2012 revenues).There were no customers that accounted for more than 10% of total revenues during 2012.See Note M to our Consolidated Financial Statements. 4 K•Swiss Brand Category $ % $ % $ % Lifestyle $ 55
